                                         Case 5:19-cv-00700-NC Document 118 Filed 05/08/20 Page 1 of 12




                                  1
                                  2
                                  3
                                  4
                                  5
                                  6
                                  7                                  UNITED STATES DISTRICT COURT
                                  8                            NORTHERN DISTRICT OF CALIFORNIA
                                  9
                                  10
                                         DAVID MEYBERG et al.,                              Case No. 19-cv-00700-NC
                                  11
                                                       Plaintiffs,                          ORDER GRANTING
Northern District of California




                                  12                                                        DEFENDANTS’ MOTIONS TO
 United States District Court




                                                v.                                          DISMISS
                                  13
                                         CITY OF SANTA CRUZ, et al.,                        Re: Dkt. No. 96, 98
                                  14
                                                       Defendants.
                                  15
                                  16
                                  17          Before the Court are two motions to dismiss. One motion is brought by defendants
                                  18   City of Santa Cruz and various City officials and employees (collectively, “City
                                  19   Defendants”). The other is brought by Ed Guzman, Club Ed, Inc., and Richard Suchomel
                                  20   (collectively, “Club Ed Defendants”). Both groups of defendants seek dismissal of
                                  21   plaintiffs David Meyberg and New Santa Cruz Surf School, LLC’s third amended
                                  22   complaint, alleging an antitrust conspiracy and various constitutional claims. Defendants
                                  23   contend that the City’s municipal ordinance is immune to federal antitrust statutes and
                                  24   Plaintiffs have not identified any constitutional violations. Because Plaintiffs have been
                                  25   unable to state a claim after three attempts, the Court GRANTS the motions to dismiss
                                  26   without leave to amend.
                                  27
                                  28
                                            Case 5:19-cv-00700-NC Document 118 Filed 05/08/20 Page 2 of 12




                                  1    I.     Background
                                  2          A.   Factual Allegations in the Complaint
                                  3            The factual allegations in Plaintiffs’ third amended complaint are assumed true for
                                  4    the purposes of the motions to dismiss.
                                  5            David Meyberg is a resident of Santa Cruz County. See Dkt. No. 94 (“TAC”) ¶ 4.
                                  6    In 2007, he represented Santa Cruz Surf School, Inc. in litigation against the City of Santa
                                  7    Cruz. Id. ¶ 32. That litigation concerned Santa Cruz Surf School’s efforts to operate a surf
                                  8    school at Cowell Beach in Santa Cruz. Id. The lawsuit settled, resulting in the City
                                  9    creating a “Surf School Ordinance,” which limited the number of surfing schools on
                                  10   Cowell Beach to four schools. Id. ¶¶ 23, 33. The City also granted the Santa Cruz Surf
                                  11   School a permit to operate. Id. ¶ 33.
                                               Some time later, the owner of the Santa Cruz Surf School was arrested for
Northern District of California




                                  12
 United States District Court




                                  13   misconduct and was no longer able to operate the surf school. Id. ¶ 35. Meyberg then
                                  14   purchased the school from the owner. Id. ¶ 36. Because the City required surf schools to
                                  15   carry specific insurance policies and the insurance carriers for the Santa Cruz Surf School
                                  16   were unwilling to continue coverage, Meyberg reorganized the company to the “New
                                  17   Santa Cruz Surf School, LLC.” Id. The New Santa Cruz Surf School, however, did not
                                  18   have a permit and Meyberg has been unable to operate the surf school. Id. ¶ 37.
                                  19           Meyberg alleges that the City has been retaliating against him for his role in the
                                  20   2007 litigation. Id. ¶¶ 38–40. Among those acts of retaliation include the following. The
                                  21   City Park and Recreation Department refused to issue Meyberg a permit to operate a surf
                                  22   school. Id. ¶ 40(A). City police officers noted license plate numbers of Meyberg’s
                                  23   students’ vehicles and cited Meyberg for operating a surf school without a permit. Id.
                                  24   ¶ 40(B). City Planning Department officials have taken adverse actions against Meyberg’s
                                  25   property including wandering onto the curtilage of Meyberg’s home and refusing to accept
                                  26   his building plans. Id. ¶ 40(C). Meyberg also alleged that he was harassed by a rival,
                                  27   permitted surf school located on Cowell Beach called Club Ed. Id. ¶ 40(B), (D).
                                  28
                                                                                      2
                                             Case 5:19-cv-00700-NC Document 118 Filed 05/08/20 Page 3 of 12




                                  1           B.   Procedural History
                                  2             On May 14, 2019, Plaintiffs filed their first amended complaint alleging 33 claims
                                  3    for relief. See Dkt. No. 1. At the first case management conference, Plaintiffs agreed to
                                  4    pare down their complaint and subsequently filed a second amended complaint alleging
                                  5    only seven claims for relief. See Dkt. Nos. 63, 67, 70. Club Ed Defendants also filed
                                  6    various counter- and cross-claims. See Dkt. No. 40. The cross-claims have since been
                                  7    voluntarily dismissed. See Dkt. No. 86.
                                  8             City Defendants moved to dismiss, arguing that the second amended complaint was
                                  9    unclear and confusing. See Dkt. No. 79. The Court agreed and granted the motion,
                                  10   ordering Plaintiffs to clearly identify the challenged actions and how those actions
                                  11   connected to their claims for relief. See Dkt. No. 88.
                                                Plaintiffs filed their third amended complaint on February 12, 2020. See TAC.
Northern District of California




                                  12
 United States District Court




                                  13   Defendants again move to dismiss. See Dkt. No. 96, 98. All parties have consented to the
                                  14   jurisdiction of a magistrate judge. See Dkt. Nos. 18, 41, 42.
                                  15   II.     Legal Standard
                                  16            A motion to dismiss for failure to state a claim under Rule 12(b)(6) tests the legal
                                  17   sufficiency of a complaint. Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001). Under
                                  18   Rule 8(a), a complaint must include a short and plain statement showing that the pleader is
                                  19   entitled to relief. See Fed. R. Civ. P. 8(a). Although a complaint need not allege detailed
                                  20   factual allegations, it must contain sufficient factual matter, accepted as true, to “state a
                                  21   claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570
                                  22   (2007). The Court need not accept as true “allegations that are merely conclusory,
                                  23   unwarranted deductions of fact, or unreasonable inferences.” In re Gilead Scis. Secs.
                                  24   Litig., 536 F.3d 1049, 1055 (9th Cir. 2008). A claim is facially plausible when it “allows
                                  25   the court to draw the reasonable inference that the defendant is liable for the misconduct
                                  26   alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The claim also “must contain
                                  27   sufficient allegations of underlying facts to give fair notice and to enable the opposing
                                  28   party to defend itself effectively.” Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011).
                                                                                       3
                                         Case 5:19-cv-00700-NC Document 118 Filed 05/08/20 Page 4 of 12




                                  1    III. Discussion
                                  2        A.      Federal Rule of Civil Procedure 8
                                  3                1.   City Defendants
                                  4             The Court previously dismissed Plaintiffs’ second amended complaint for failing to
                                  5    “identify[] each Defendants’ actions and how those actions violated the Sherman Act . . .
                                  6    and how Defendants retaliated against them.” Dkt. No. 88 at 1–2. As to several of the
                                  7    City Defendants, Plaintiffs have indeed failed to remedy the Rule 8 deficiencies. In
                                  8    particular, the third amended complaint names City Planning Department employees Joe
                                  9    Granda and Laura Landry as defendants (see TAC ¶ 11), but makes no specific allegations
                                  10   against them. Plaintiffs also name City employees Lee Butler, Eric Marlatt, Nancy
                                  11   Concepcion, and Jacob Rodriguez as defendants (see id.) but provide only vague
                                       allegations that they took “unlawful adverse actions” against Meyberg’s property.
Northern District of California




                                  12
 United States District Court




                                  13            These allegations are insufficient to satisfy Rule 8’s pleading requirement. They
                                  14   fail to provide any notice of what conduct allegedly violated the Sherman Act or their First
                                  15   Amendment rights. Because Plaintiffs have been unable to cure their complaint’s pleading
                                  16   deficiencies after three attempts, the Court GRANTS the City Defendants’ motion to
                                  17   dismiss as to Granda, Landry, Butler, Marlatt, Rodriguez, and Concepcion without leave to
                                  18   amend.
                                  19            Likewise, it remains unclear as to what actions the remaining individual City
                                  20   Defendants have taken that constitute a Sherman Act violation. Plaintiffs identified
                                  21   specific acts by Carol Scurich and various police officers that they contend were intended
                                  22   to retaliate against Meyberg’s role in prior litigation, but there is no explanation or
                                  23   allegation tying those actions to their Sherman Act claim. See id. ¶ 40. Indeed, Plaintiffs’
                                  24   opposition to City Defendants’ motion focuses solely on the City’s municipal ordinance
                                  25   that limits the number of commercial surfing schools to four schools. See, e.g. Dkt. No.
                                  26   115 at 1–13. There is no indication that the remaining individual City Defendants
                                  27   conducted any action related to the crux of Plaintiffs’ Sherman Act claim. Accordingly,
                                  28   the Court GRANTS City Defendants’ motion to dismiss each individual City Defendant
                                                                                      4
                                         Case 5:19-cv-00700-NC Document 118 Filed 05/08/20 Page 5 of 12




                                  1    from Plaintiffs’ first claim under the Sherman Act.
                                  2           On the other hand, Plaintiffs have alleged enough facts to satisfy Rule 8 pleading
                                  3    standards for their Sherman Act claim as to the City itself. Plaintiffs assert that the City’s
                                  4    municipal ordinance is an antitrust violation because it restricts competition to just four
                                  5    surfing schools. This allegation is sufficient to give the City fair notice of the challenged
                                  6    conduct under Rule 8.
                                  7           Plaintiffs have also specifically identified the actions it believes Scurich and various
                                  8    police officers have taken that constitute First Amendment retaliation. See TAC ¶ 40.
                                  9    Plaintiffs also identified the protected speech that was the subject of the alleged retaliation.
                                  10   See id. ¶ 38. These allegations satisfy Rule 8’s notice standard.
                                  11          In sum, City Defendants Granda, Landry, Butler, Marlatt, Rodriguez, and
                                       Concepcion are dismissed from this lawsuit entirely. City Defendants Scurich, Martinez,
Northern District of California




                                  12
 United States District Court




                                  13   Baker, and Auldridge are dismissed as to Plaintiffs’ first claim under the Sherman Act.
                                  14   Dismissal is without leave to amend because Plaintiffs have been unable to cure the Rule 8
                                  15   deficiencies in their complaint after three tries.
                                  16              2.   Club Ed Defendants
                                  17          Plaintiffs’ allegations as to the Club Ed Defendants again face similar deficiencies.
                                  18   There is no allegation to suggest that the Club Ed Defendants made any agreement with
                                  19   the City to restrain trade. Cf. Twombly, 550 U.S. at 556 (to plead an antitrust conspiracy, a
                                  20   plaintiff must allege “enough factual matter (taken as true) to suggest an agreement was
                                  21   made.”). The only allegation that comes close to suggesting an agreement by the Club Ed
                                  22   Defendants is Plaintiffs’ conclusory assertion that the “CITY utilizes GUZMAN, CLUB
                                  23   ED as its agent.” TAC ¶ 20. There is, however, no factual support for this assertion
                                  24   elsewhere in the complaint. Instead, the complaint makes clear that the Club Ed
                                  25   Defendants are merely recipients of City permits that allow them to operate commercial
                                  26   surfing schools on Cowell Beach. See id. ¶ 23. “[A]llegation[s] of parallel conduct and a
                                  27   bare assertion of conspiracy will not suffice.” Twombly, 550 U.S. at 556.
                                  28          Plaintiffs’ allegations regarding the Club Ed Defendants’ involvement in the alleged
                                                                                       5
                                         Case 5:19-cv-00700-NC Document 118 Filed 05/08/20 Page 6 of 12




                                  1    First Amendment retaliation are similarly thin. There is no indication that the Club Ed
                                  2    Defendants were state actors or even knew that Plaintiffs engaged in protected First
                                  3    Amendment activity.
                                  4           Accordingly, the Court GRANTS the Club Ed Defendants’ motion to dismiss as to
                                  5    all claims. Dismissal is without leave to amend because Plaintiffs have been unable to
                                  6    cure the Rule 8 deficiencies in their complaint after three tries.
                                  7        B.    Sherman Antitrust Act
                                  8           Section 1 of the Sherman Act broadly prohibits “[e]very contract, combination in
                                  9    the form of trust or otherwise, or conspiracy, in restraint of trade or commerce.” 15 U.S.C.
                                  10   § 1. In Parker v. Brown, 317 U.S. 341 (1943), however, the Supreme Court held that the
                                  11   Sherman Act does not “restrict the sovereign capacity of the States to regulate their
                                       economies [and] should not be read to bar States from imposing market restraints ‘as an
Northern District of California




                                  12
 United States District Court




                                  13   act of government.’” Chamber of Commerce of the United States v. City of Seattle, 890
                                  14   F.3d 769, 781 (9th Cir. 2018) (quoting FTC v. Phoebe Putney Health Sys., Inc., 568 U.S.
                                  15   216, 224 (2013)). Under this doctrine, “nonstate actors carrying out the State’s regulatory
                                  16   program” may also be immune from the Sherman Act in limited circumstances. Id.
                                  17   (quoting Phoebe Putney, 568 U.S. at 224–25). Municipalities and other political
                                  18   subdivisions are considered “nonstate actors” for the purposes of this doctrine because they
                                  19   are not themselves sovereign. Id. at 782.
                                  20          The Supreme Court has articulated a two-part test to determine whether the
                                  21   anticompetitive acts of nonstate actors are entitled to immunity. See Cal. Retail Liquor
                                  22   Dealers Ass’n v. Midcal Aluminum, Inc., 445 U.S. 97, 105 (1980). First, “the challenged
                                  23   restraint [must] be one clearly articulated and affirmatively expressed as state policy.” Id.
                                  24   Second, the state policy in question must be actively supervised by the State. See
                                  25   Chamber of Commerce, 890 F.3d at 782. This prong of the test is normally not relevant
                                  26   when the challenged activity is conducted by local government entities. Id. (quoting
                                  27   Phoebe Putney, 568 U.S. at 226). But “[w]here state or municipal regulation by a private
                                  28   party is involved, however, active state supervision must be shown, even where a clearly
                                                                                      6
                                          Case 5:19-cv-00700-NC Document 118 Filed 05/08/20 Page 7 of 12




                                  1    articulated state policy exists.” Id. (quoting Hallie, 471 U.S. at 46 n.10).
                                  2           Here, Plaintiffs allege that the City Defendants and Club Ed Defendants illegally
                                  3    limited the number of commercial surf schools available at Cowell Beach. See TAC
                                  4    ¶¶ 22–23. This alleged restraint is set out in Santa Cruz’s municipal code, which provides
                                  5    in relevant part:
                                  6           The city parks and recreation department may issue up to a total of four
                                  7           permits, including the city’s concessionaire or licensee, authorizing surf
                                  8           school activities at Cowell Beach Recreation Area. The city parks and
                                  9           recreation department may issue fewer than four permits, in its discretion, to
                                  10          effectuate the purposes of this chapter. The permits shall be nontransferable,
                                  11          and they shall expire five years after the date of issuance.
                                       Santa Cruz Mun. Code § 13.14.030(B), available at
Northern District of California




                                  12
 United States District Court




                                  13   https://www.codepublishing.com/CA/SantaCruz/html/SantaCruz13/SantaCruz1314.
                                  14   html. Defendants argue that this ordinance is lawful and immune from the Sherman
                                  15   Act under the state-action immunity doctrine.
                                  16                1. Clear-Articulation Test
                                  17          As outlined above, anticompetitive acts of nonstate actors are entitled to immunity
                                  18   only if they meet the clear-articulation test. Midcal, 445 U.S. at 105. To pass the clear-
                                  19   articulation test, the “‘anticompetitive effect’ in dispute should be the foreseeable result of
                                  20   what the State authorized.” United Nat’l Maint., Inc. v. San Diego Convention Ctr., Inc.,
                                  21   766 F.3d 1002, 1010 (citing Phoebe Putney, 568 U.S. at 226–27). “It is not necessary,
                                  22   however, for a state legislature to ‘expressly state in a statute or its legislative history that
                                  23   the legislature intends for the delegated action to have anticompetitive effects.’” Id.
                                  24   (quoting Town of Hallie v. City of Eau Claire, 471 U.S. 34, 43 (1985)).
                                  25          Recent Ninth Circuit law outlines a two-step inquiry for this prong. The first
                                  26   “relevant question is whether the regulatory structure which has been adopted by the state
                                  27   has specifically authorized the conduct alleged to violate the Sherman Act.” Chamber of
                                  28   Commerce, 890 F.3d at 782 (quoting Cost Mgmt. Servs., Inc. v. Wash. Nat. Gas Co., 99
                                                                                       7
                                         Case 5:19-cv-00700-NC Document 118 Filed 05/08/20 Page 8 of 12




                                  1    F.3d 937, 942 (9th Cir. 1996)). “The relevant statutory provisions must plainly show that
                                  2    the [state] legislature contemplated the sort of activity that is challenged, which occurs
                                  3    where they confer express authority to take action that foreseeably will result in
                                  4    anticompetitive effects.” Id. (quotation marks and emphasis omitted) (quoting Hass v. Or.
                                  5    State Bar, 883 F.2d 1453, 1457 (9th Cir. 1989)). The state must “clearly intend[] to
                                  6    displace competition in a particular field with a regulatory structure . . . in the relevant
                                  7    market.” S. Motor Carriers Rate Conference, Inc. v. United States, 471 U.S. 48, 64
                                  8    (1985).
                                  9           If there is express state authorization of the challenged activity, the court must “then
                                  10   turn to the concept of foreseeability, which is to be used in deciding the reach of antitrust
                                  11   immunity that stems from an already authorized monopoly, price regulation, or other
                                       disruption in economic competition.” Id. (quotation marks and emphasis omitted) (quoting
Northern District of California




                                  12
 United States District Court




                                  13   Shames v. Cal. Travel & Tourism Comm’n, 626 F.3d 1079, 1082 (9th Cir. 2010)). Even a
                                  14   foreseeable result, however, cannot displace the express authorization requirement. Id.
                                  15          Defendants argue that the California Coastal Act, Cal. Pub. Res. Code §§ 30001 et
                                  16   seq. and Cal. Gov. Code § 65850 are “clearly articulated and affirmatively expressed . . .
                                  17   state polic[ies]” that satisfies the first prong of the state-action immunity doctrine. Midcal,
                                  18   445 U.S. at 105.
                                  19          In relevant part, Cal. Pub. Res. Code § 30001 provides:
                                  20          (c) That to promote the public safety, health, and welfare, and to protect
                                  21          public and private property, wildlife, marine fisheries, and other ocean
                                  22          resources, and the natural environment, it is necessary to protect the
                                  23          ecological balance of the coastal zone and prevent its deterioration and
                                  24          destruction.
                                  25          (d) That existing developed uses, and future developments that are carefully
                                  26          planned and developed consistent with the policies of this division, are
                                  27          essential to the economic and social well–being of the people of this state and
                                  28          especially to working persons employed within the coastal zone.
                                                                                       8
                                         Case 5:19-cv-00700-NC Document 118 Filed 05/08/20 Page 9 of 12




                                  1    Cal. Pub. Res. Code § 30001(c), (d); see also id. § 30001.5. And in Cal. Pub. Res. Code
                                  2    § 30004, the California legislature declared that “[t]o achieve maximum responsiveness to
                                  3    local conditions, accountability, and public accessibility, it is necessary to rely heavily on
                                  4    local government and local land use planning procedures and enforcement.” California
                                  5    further empowers municipal governments to “[r]egulate the use of buildings, structures,
                                  6    and land as between industry, business, residences, open space, including agriculture,
                                  7    recreation, enjoyment of scenic beauty, use of natural resources, and other purposes.” Cal.
                                  8    Gov. Code § 65850.
                                  9           These statutes expressly delegate authority to the City to “regulate the use of . . .
                                  10   land” for recreational and commercial purposes. Id. The City’s ordinance restricting the
                                  11   number of commercial surfing schools on Cowell Beach is a regulation of the use of land
                                       for recreation and business purposes. It therefore falls within the scope of the California
Northern District of California




                                  12
 United States District Court




                                  13   Legislature’s express authorization. Indeed, Plaintiffs do not dispute that the City’s
                                  14   ordinance is consistent with state law. See Dkt. No. 115 at 11.
                                  15          Instead, Plaintiffs argue that City Defendants must show that the California
                                  16   “determined that it elects to have its State policy served in an anticompetitive manner.” Id.
                                  17   Plaintiffs overstate the law.
                                  18          The Supreme Court has explicitly rejected “the contention that this requirement can
                                  19   be met only if the delegating statute explicitly permits the displacement of competition.”
                                  20   City of Columbia v. Omni Outdoor Advertising, 499 U.S. 365, 373 (1991). Instead, “[i]t is
                                  21   enough . . . if suppression of competition is the ‘foreseeable result’ of what the statute
                                  22   authorizes.” Id. Put differently, the challenged actions satisfy the clear-articulation test
                                  23   when it is the “ordinary result of the exercise of authority delegated by the state
                                  24   legislature” and the legislature “affirmatively contemplated the displacement of
                                  25   competition.” Phoebe Putney, 133 S. Ct. at 1013. “The indication must be more than
                                  26   mere neutrality but need not rise to the level of explicit authorization.” United Nat’l, 766
                                  27   F.3d at 1010.
                                  28          Here, the California Coastal Act makes clear that the California Legislature has
                                                                                      9
                                         Case 5:19-cv-00700-NC Document 118 Filed 05/08/20 Page 10 of 12




                                  1    affirmatively contemplated the displacement of competition. As the Supreme Court
                                  2    recognized, “[t]he very purpose of zoning regulation is to displace unfettered business
                                  3    freedom in a manner that regularly has the effect of preventing normal acts of competition,
                                  4    particularly on the part of new entrants.” Omni, 499 at 373. The Coastal Act expressly
                                  5    contemplates the “orderly, balanced utilization and conservation of coastal zone resources”
                                  6    and the maximization of “public recreational opportunities in the coastal zone consistent
                                  7    with sound resources conservation principles.” Cal. Pub. Res. Code § 30001.5(b), (c).
                                  8    The “orderly [and] balanced utilization” of coastal zone resources will naturally cause
                                  9    some individuals to be unable to use those resources. Id. And by “rely[ing] heavily on
                                  10   local government and local land use planning procedures and enforcement,” the California
                                  11   Legislature foreseeably authorized anticompetitive conduct by local municipalities to
                                       achieve its objectives. Id. § 30004.
Northern District of California




                                  12
 United States District Court




                                  13              2.   Active Supervision
                                  14          “The active supervision requirement ‘serves essentially an evidentiary function: it is
                                  15   one way of ensuring that the actor is engaging in the challenged conduct pursuant to state
                                  16   policy.’” United Nat’l, 766 F.3d at 1011 (quoting Hallie, 471 U.S. at 46-47). It does not
                                  17   apply to a municipality, however, as “there is little or no danger that it is involved in a
                                  18   private price-fixing arrangement.” Id. “The danger that it may seek ‘purely parochial
                                  19   public interests at the expense of more overriding state goals’ is satisfactorily addressed by
                                  20   the clear-articulation test.” Id.
                                  21          Here, neither party contends that the active supervision requirement applies to the
                                  22   City. The municipal ordinance makes clear that the only party responsible for the issuance
                                  23   of surf school permits is the City’s Park and Recreation Department. See Santa Cruz Mun.
                                  24   Code § 13.14.030(B). This is not a case where private actors are entrusted with state
                                  25   regulatory authority or conferred with significant discretion to engage in price-fixing
                                  26   arrangements. See, e.g., Chamber of Commerce, 890 F.3d at 788–89.
                                  27          Because both prongs of the Midcal test is satisfied, the City is entitled to state-
                                  28   action immunity from the Sherman Act. Accordingly, the Court GRANTS the City
                                                                                      10
                                         Case 5:19-cv-00700-NC Document 118 Filed 05/08/20 Page 11 of 12




                                  1    Defendants’ motion to dismiss Plaintiffs’ first claim without leave to amend.
                                  2            C.   First Amendment Retaliation
                                  3             To state a First Amendment retaliation claim, a plaintiff must allege facts showing
                                  4    that:
                                  5             (1) he was engaged in a constitutionally protected activity, (2) the
                                  6             defendant’s actions would chill a person of ordinary firmness from
                                  7             continuing to engage in the protected activity and (3) the protected activity
                                  8             was a substantial or motivating factor in the defendant’s conduct.
                                  9    O’Brien v. Welty, 818 F.3d 920, 932 (9th Cir. 2016) (quoting Pinard v. Clatskanie Sch.
                                  10   Dist. 6J, 467 F.3d 755, 770 (9th Cir. 2006)).
                                  11            Here, Plaintiffs fail to allege sufficient facts as to the third element. There is no
                                       factual allegation suggesting that any of the City police officers or Scurich were aware of
Northern District of California




                                  12
 United States District Court




                                  13   Meyberg’s involvement in the 2007 litigation against the City, much less any plausible
                                  14   suggestion that Meyberg’s now decade-old litigation history was a substantial or
                                  15   motivating factor in their conduct. Accordingly, the Court GRANTS the City Defendants’
                                  16   motion to dismiss Plaintiffs’ second claim without leave to amend.
                                  17           D.   Fourth Amendment
                                  18            Plaintiffs’ Fourth Amendment claim is asserted against the City and City Defendant
                                  19   Donald Timoteo. See TAC ¶ 44–55. According to Plaintiffs, Timoteo violated Meyberg’s
                                  20   Fourth Amendment rights when Timoteo walked onto the curtilage his home to view the
                                  21   interior of his garage. Id. The garage, Plaintiffs allege, was not along the route to
                                  22   Meyberg’s front door. Id. ¶ 50–51.
                                  23            Plaintiffs now concede that Timoteo is entitled to qualified immunity for his alleged
                                  24   violation, but contends that the City remains liable. See Dkt. No. 115 at 18. But Plaintiffs
                                  25   have not pointed to any municipal policy or custom that animated Timoteo’s actions. See
                                  26   Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 690 (1978); accord Oviatt v. Pearce, 954
                                  27   F.2d 1470, 1474 (9th Cir. 1992). Under Monell, Plaintiffs cannot hold the City liable
                                  28   without such allegations. Id.
                                                                                        11
                                         Case 5:19-cv-00700-NC Document 118 Filed 05/08/20 Page 12 of 12




                                  1              Accordingly, the Court GRANTS the City Defendants’ motion to dismiss Plaintiffs’
                                  2    third claim without leave to amend.
                                  3    IV. Conclusion
                                  4              The Court GRANTS the City Defendants and the Club Ed Defendants’ motions to
                                  5    dismiss. Dismissal is without leave to amend because Plaintiffs have been unable to cure
                                  6    the deficiencies in their complaint after three attempts. Further amendment would be
                                  7    futile.
                                  8              The only claims that remain are Guzman, Club Ed, and Suchomel’s counter-claims
                                  9    against Meyberg and the New Santa Cruz Surf School. See Dkt. No. 40. Given the
                                  10   dismissal of the original claims, the parties must file a brief as to whether the counter-
                                  11   claims should be dismissed for lack of subject matter jurisdiction by May 22, 2020.
                                                 IT IS SO ORDERED.
Northern District of California




                                  12
 United States District Court




                                  13
                                  14   Dated: May 8, 2020                         _____________________________________
                                                                                        NATHANAEL M. COUSINS
                                  15                                                    United States Magistrate Judge
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                      12
